                                                       ... r=====:;::====i1
                                                           USDCSDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT                               ELECTRONICALLY FIL~

                                                                             5Ii~ l~ I
SOUTHERN DISTRICT OF NEW YORK
                                                           DOC#:
- - - - - - - - - - - - - - - - - -X                       DATE FILED:
In Re FACEBOOK, INC. IPO
SECURITIES AND DERIVATIVE                                MDL No. 1: 12 md-2389 (CM)
LITIGATION

- - - - - - - - - - - - - - - - - -X


       ORDER DIRECTING FURTHER RESPONSE re: DISPUTED CLAIM

McMahon, J.:

        The court has received communications from three objecting shareholders in response to
its order dated March 22, 2021 (Docket #616). Lead Counsel ' s May 21 submission addresses two
of those three communications. I now see that Lead Counsel does not appear to have been copied
on the third submission. Could Lead Counsel, by the end of this week, please provide the court
with any information needed to adjudicate the disputed claim of Dyan C. Dow? A copy of Mr.
Dow' s letter to the court is attached to this order.


Dated: May 24, 2021




                                                         U.S.D.J.


BYECF
                             - - - - - - - - - - - -• 21111_ __


                                           R~!~~~2~D
                                                CHAMBERS OF
                                              COLLEEN McMAHON

April 26, 2021



Chief Judge Colleen McMahon
US District Court- Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312


Re: In re Facebook Inc., IPO Securities and Derivative Litigation

MDL No: 1:12-md-02389 (CM)(GWG)

Claim Number 49732059



Dear Sir/Madam,

I am writing this letter to further substantiate my claim on the Facebook IPO Settlement. I was
previously notified that I was ineligible for recovery. Clearly, I owned Facebook on May 22, 2012, I
purchased it on May 18, 2012. Enclosed you will see my previous letter to the Claims Administrator
dated May 10, 2019, and also a copy of my confirmation from LPL indicating that I purchased my shares
of Facebook on May 18, 2012. Please include my claim with this settlement.
May 10, 2019



Facebook Inc IPO Securities and Derivative Litigation
c/o AB Data, LTD
Claims Administator
PO Box 173007
Milwaukee, WI 53217

Re: Facebook IPO Settlement
Claim Number: 493732059
Response Deadline: May 20, 2019

Dear Claims Administrator,

I am writing this letter because I received a notice of rejection of claim for the Facebook IPO Settlement.
Your letter indicated that I am ineligible for recovery. The letter indicated that the purchases of
Facebook common stock made from May 22, 2012 through and including February 23, 2018 are not
eligible to be included in the claims. I purchased Facebook two times. I purchased 100 shares on May 18,
2012 and also 100 shares on April 4, 2018. Based on my calculation May 18, 2012 is before May 22, 2012
and does not fall in the category of being ineligible for this claim. Attached you will find a trade
confirmation indicating that I purchased 100 shares on May 18, 2012, the settlement date was May 23,
2012. The pricing of my security is based on the date I purchased it not the date that it settled so I
should be able to participate in any available recovery. Please reconsider the notice of rejection and
include me in any and all claims that I can participate in with this litigation. If you still find that I am not
eligible to receive the claim based on the dates, please request the court to review the determination.
Please call me directly at 360-790-3399 if there is any additional information that is needed. Thank you
for your time and effort in this matter.
 51 LPL Financial
 Member FINRNSIPC
                                                                            Trade Confinnation for 05/18/2012                       Account Number: 4078-9866


 9785 TONne Caltre Drive, San Diego, CA 92121-1968
 One Beacoo Street. 22nd Fk:u, Bastm, MA 02108-3100
 (858) 587-5352


                                                                                                                                    Your Account Executive:
                                                                                                                                    SHARLA CAMERON
                For the Account of:                                                                                                 CAMERON WEALTH MANAGEMENT INC.
                                                                                                                                    222 CAPITOL WAY N, STE 102
                                                                                                                                    OLYMPIA, WA 98501-8211
                DYANC. DOW
                1001 COOPER POINT RD SW
                STE #140-186
                OLYMPIA WA 98502-1107




EQUITIES AND OPTIONS
Trade Date/ Bought/   Transaction Account Symbol   Cusip       Security Description           Quantity Price    Principal   Commission    Service Charge   Settlement   Net Amount
Settlement Sold       Type       Type                                                                                                                      Fee
05/ 18/2012 Buy         06        I      FB        30303M102   FACEBOOK INC CL A                  100 40.15     4,015.00    44.90         5.00             0.00          $4,064.90
05/23/2012

Additional Information: UNSOLICITED, PROSPECfUS UNDER SEPARATE COVER




                      IF YOU DID NOT RECEIVE A PROSPECfUS, PLEASE REFERENCE BACK OF TRADE CONFIRMATION FOR INSTRUCTIONS                  Page l of2
 The Information contained In this confirmation ahall be binding upon you ifyou do not object, In              A copy of the official atatement for mamldpal securitiea II avallable at www.emma.nurb.org. A            Account Type
 writing to your financial advisor Jmmediately after the confirmation Is first received by you .               physical copy of the ollidal statement may be obtained by contacting your financial admor.
                                                                                                                                                                                                                        1 CuhAa:ount
 This tranuctlon la aubject to the C0111titutioll, rules, regulation,, cuttccu, UMgooa, rulinjp and            If tbetranaaction ll!n anauet-bacbdsecurity(e.g. CMO, FNMA, FHLMC,orGMNA), the                           2 Mugln Aocount
 inlerpretalio111 of the =hangeormarht (anditaclearinghouse, if any)where eucuted, or of the                   actual yield of the aecurity may wry according to the rate at which the underlying UldS or               3 TEfRA
 Financial Indllllry Rqulatory Authority if not ex«uted on any eubangoe.                                       receivables are prepaid. Information concerning factors that affect yield, !nc:ludlng estimated y!dcl, • When lllued Activity
                                                                                                               weighted averag,e lltt, and preJMyIDent uaumptioru, att avaJlabk upon requat                             5 Other Mugln Aaiount
   If thla tramlctlon is a pun:hate by you in a cash accoUDt and suJlidmt funds are not alttady in your                                                                                                                 6 Short
   aa:ount with u,.11 la agreed that you will make full payment i>r the aecurltles dacr!bed cm the mot         The ratings that appear in the deecriptlon of eome frad.lncomeaecurities haw been obtained               7 Other Mugln A.ocount
   bettol promptly and not latu than aettlemnt date in acxcrdln0e with tbt term, of thia lrmlAclloo and from rating ,emoes that we believ't to be lldjabJe; bawoeYer, - cannot guarantee their accuracy . 8 Other Mugln A.ocount
  that you do not contemplate ,ale of auch aecurities prior to making auch payment. If thia lnDACtion la Securitla lot which a rating Is not nailable will be marked "Not Rated.•                                      9 Other Cuh Meount
  a sale by you in a cash account and theaecuritiesdescribedon tbd;10e hereof.., not alttady held in
  }Our 1'CCOlllll with us, - ue •ctin& up<m }OIi[ ~ that you or your pnndpal own such                          If you are puxcbasl:ng a mutual nmd, you may be elljpble for breakpolllt dlac:o1mts baaed on the
  securities, and II II agreed that you will promptly and not later than aettlanent date depoall auch          me of your purchaae. current holding, or future purchues. The aala cha,p )'OU paid may dlf.             T!anaaction Type (capad!y In whi<:h LPL la acting)
  aecurititt with ua. Jf full payment for the teCUrititt purchued by you In thia tranaaction II not r«eiwd ftt allghtly from the Proapectua dlacloled rate due to rounding alculatiooa. P1eue mer to the
  by us. or if aecurltiea 101d by ,ou in this transaction are not deliwted to ua In proper form on or after    Prospectus. Statement of Additional Information or contact your financial adnsor for further            01 LPL .cting u principal. bu aold to or bought
   the lint trading day after eettlernent date, - may at our option. caooel or otherwi.te liquidate thia       infurmat!on.                                                                                            from )'OU and may have received a profit from the
  lranlaction without noti0e to you. and you >rill be liable to ua i>r any resulting Jou, including. without                                                                                                           tranaaction.
  limitation. all ClCJ)tDles. at1omey' • feet and othe:r com Incurred by ua and interat themJo. Until full    Lewnsed RTFs, ETNs and mutual funds ore different from and can be rialde:r than tradlllonal
  payment la made by you. that securities ore or may be bypoth«ated and commingled with aecurities ETFs. BTNa and mutual fi.tnda. Compounding of the mums, in particulu f o r ~ products, LPL~ u aeent fir )'Out IICCOUDI <X1!
  carried for other clienta.                                                                                  can produce a lignlJiant di-aa,a from the underlying inda owr ~ esp<dal1y in volatile
                                                                                                              mamu; tbm!ore, theet: product.a abould be adiwly monllored, u ~ t l y u ~ and may                        02 New YorltStodt l!uh.mi,e
  If thla transaction is a pun:ha,e by you in a mu-gin account. it is agm,d that sufficient cuh er            not be appropriate u an inlmnedlate or Jons· term holding.                                               03 Midwest Stock E.xcbange
  acceptable collalenl will be clepoaited on or bmre aettlemeot date to aatiafy applicable l!WIPD                                                                                                                     1M American Stock lmJwise
  requirementa.                                                                                               LPL Financial bu includfd tu. lot information on trade confirmalicma for aecllritltt aold on a lot 05 Other e:xcbmi,e
                                                                                                              relief method other than on a Pint-In/Pint-Out buia. For u,eta not purchued in the LPL                  06 <>wt-the-counter
  Jf LPL Financial ("LPLi acted u agmt In the trauaction desaibed on the face bettof, for you or              Pinandal account. you or your previoua brolrzr/deala upon truwer may haw: prorided the bas!a            CTJ Al an apt for another account
  u qent for both you and another penon. the identity of the penon fxom whom the aecurlties wae              of the security. If no auch data wu submitted, N/A will be listed. The tax Iota bme been provided 08 Al an apt for buyer and seller
 ~ or 1D whom theywereaold.and theaowceand amount of anymnuoeration received or to                            for inli>nnatlonal purpoae• only and do not replace the official 1099a you iecetw <lilectly from LPL 09 Natioual Stock &.chan8'e
 be recdwd from a peraoa other than you. will be fumlabed upon written request                               FiDandal or the product aponaor. While the tax lot Wi>rmation herein ii belinld to be Nlialu,            10 NASDAQ Bolton/
                                                                                                             no ~talion ii being made u to it& «airacy or completentts and LPL Plnmdal apresaly                           Botton 0ptio111 Exchange
 The mponalbility fiir failure to canoel an emt!ng open order resta with you. Any traDactioa that            diaclaiml all llabllity ariling out of your Ult: of auch information. Pleue amault your ltpl or tax      15 Chicago Board OptiODI llzcl,anl!'I!
 reaulta from the execution of any orders that you have not inatructed us to cancel, prior to eu<:ution.     advuor regarding any tax or lepl quetliom you may have.                                                  16NASDAQ
 will be recorded in your account.                                                                                                                                                                                    19 Canadian At,enC'(
                                                                                                             Mutual Fund Compenaaticm                                                                                 25NYSEARCA
For tedanplicma of mulll&I fi.tnd poailiODI in brokerage accounta, a proceaing lze msy be impoaed by                                                                                                                  35 NASDAQ OMXPHLX
 LPI. Thia procesalng fee will appear in the commiaion column even though II is not a commiulan.             In addition to the COllllllWion chara,ed lot mutual fund purchaaa, LPL may reoe!ve other
                                                                                                             compenaatlon from certain mutual funds or their 111iliata, for providing nwuting 1uppcxt and
                                                                                                                                                                                                                      '°   International Securities ErclJange
                                                                                                                                                                                                                     S.BATSEzclw!ge
 It la understood and agreed that all lnDJKlicma ue subject to the rulea and cuatoms of the esc:haneo or related ltrV!cu. The names of the mutual funda that make tbtte payllU11ta, and a clscription of the
marltet where they are executed. The name of the other brom or party and the timeoleucution will servica provided, can be ti>und at wwwJpl.com. or will be et:nt to you upon yourwrllten reqUttl Prolpecllll Delivery
be furnished upon written requm.
                                                                                                             Payment fur Onlcr Plow                                                                                  If you did not receive a procpectua on i.oll:ial invat -
If a¥1!r&ge price tranaaction is indicated on the front of this confirmation specifu: trade information.                                                                                                             ment of a Mutu&I Pucci, Unit lnwltment Truat.
lnclucllng the actual price for each trade avoeraged will be fumlahed upon written request                   LPL l't0tives compensation for directing order ftow in equity securttiet and options. The aource        ll::lrcbanjpe-Tnded Pund or a Variable Annuli};
                                                                                                             and nature of thia c:ompenaaticm ff any, received In connection with this tnde will be fumiabed         Pleue call your adv!aor or call LPL Plnandal at
Commlaaion rates are aubject to nqotlation. and any commiaaion chuged to you in thia transaction             upon your written reqUtll to LPL.                                                                       858.567.5352
may be mott or lesa than commissions cbar,ed lo or by othen in similar tran•ct!om. The aowce and
amount of otbe:r colDD1illicma receiwd In COIIJlection with thia tranaaction will be fumJshed on request.
                                                                                                             LPL Financial UC la an alliliate of LPL Inwstment Holdinp Inc:.
Call features for boods may mat that rould affect the yield: complete information will be
prcmded upon written request. With re,pect to a zero coupon iasue, you will not recdff periodic
paymentt. and the aecurlties may be callable at a pri0t below maturity value. Furthermore, a zero
coupon ialue that la callable and ID bearer li>rm may be call,d without notice by mail to you unlaa the
luue la regtatered.




                                                                                                                                                                                                                 Page 2 of2
..
                                                                                                                 -
     Labaton
     Sucharow                                                                               Nicole M . Zeiss
                                                                                            Partner
                                                                                            Direct Dial: 212-907-0867
                                                                                            Office Phone: 212-907-0700 main
                                                                                            nzeiss@labaton .com

                                                                                            New York Office
                                                                                            140 Broadway
                                                                                            New York, NY 10005
     March 25, 2021

     VIA FIRST CLASS MAIL

     DYANC.DOW
     4570 AVERY LANE S.E., STE. C209
     LACEY, WA 98503


     Re:   In re Facebook, Inc., /PO Securities and D erivative Litig.,
           MDL No. 1:12-md-02389 (CM)(GWG)

     Dear Claimant:

     My firm is Court-appointed Co-Lead Counsel in the above-referenced securities class action. As you
     requested, your dispute of the claims administrator's administrative determination, which rejected your
     claim as ineligible to participate in the settlement of the action, was presented to the Court on March
     18, 2021, as part of the Notice of Lead Plaintiffs' Motion for Approval of Distribution Plan (ECF o.
     611) ("Lead Plaintiffs' Motion") filed on that date.

     On March 19, 2021, I wrote to you to notify you of Lead Plaintiffs' Motion and provided a copy of
     Lead Plaintiffs' Motion, the Memorandum in Support of Lead Plaintiffs' Motion for Approval of
     Distribution Plan (ECF No. 612), the Declaration of Adam D. Walter in Support of Lead Plaintiffs'
     Motion for Approval of Distribution Plan (ECF No. 613) (the ''Walter Declaration") (without
     exhibits), the Disputed Claims Chart submitted as Exhibit D to the Walter Declaration, and the
     proposed Order Approving Distribution Plan (ECF No. 614). Accordingly, the Court has already
     been provided \vith the enclosed information about your claim.

     On March 23, 2021, the Court issued the Order Directing Notice to Disputing Claimants (ECF No.
     616), which directs us to advise you that you now have until April 30, 2021, to "provide the court with
     a written submission explaining the reason why the claimant believes that s/he/it is entitled to
     participate in the settlement, together with any evidence that would support the validity of claim."
     Should you wish to submit such information, you can mail your submission to:

                              Chief Judge Colleen McMahon
                              U.S. District Court - Southern District of New York
                              Daniel Patrick Moynihan United States Courthouse
                              500 Pearl Street
                              New York, NY 10007-1312




     Labaton Sucharow   LLP      New York, NY   I   Washington , DC   I   W ilmington, DE        www.labaton .com
Labaton
Sucharow
March 25, 2021
Page 2


For your reference, enclosed is a copy of Lead Plaintiffs' Motion, the Notice of (I) Proposed
Settlement and Plan of Allocation; (II) Settlement Fairness Hearing; and (III) Motion for an Award
of Attorneys' Fees and Litigation Expenses that contains the Plan of Allocation used to calculate your
claim (see pp. 10 to 12), and Exhibit D to the Walter Declaration, which explains the reason(s) your
claim was rejected. (See ECF No. 613-4, Exhibit D.)

 If you provide a submission to the Court, please also email or mail me a copy of your submission at
 the address above. We will reply to your response on or about May 21, 2021. If the Court decides to
 hold a hearing, you will be notified of the date and time. We will also notify you of the Court's ruling.


 Sincerely,

~~~~~==                     -    J

 Nicole M. Zeiss


 Ends. (3)
